   Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 1 of 12 PageID# 1
                                                                                        EEH           re




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                ICLEI
                                                                                        DEC 30 2019   y

                                       Richmond Division


UNITED STATES OF AMERICA                                      Criminal No. 3:19-cr-OP^"^^
                                                              Conspiracy to Commit Wire Fraud
                                                              18U.S.C. § 1349

STUART JAY ANDERSON,                                          Criminal Forfeiture Allegation
                                                              18U.S.C. §§ 981 & 982
                               Defendant.


                                CRIMINAL INFORMATION


        THE UNITED STATES CHARGES THAT:


                              INTRODUCTORY ALLEGATIONS


        At all times relevant to this Criminal Information:

                   The Defendant His Co-conspirators. and Related Entities


        1.     Defendant STUART JAY ANDERSON was a resident of California and an

attorney practicing in that state.

        2.     Brian Michael Bridge was a principal in various companies based in the United

Kingdom,including Chimera Group, Ltd.(Chimera)and Ion International Holdings(Ion). Ion's

website described Chimera as a wholly owned subsidiary ofIon, and Ion held itself out to be a

Hong Kong-based corporation established in 2015. The website further described the companies

as a continuation ofa 10-year-old fund wholly owned and operated by Bridge, which held more

than $5 billion diversified across various asset classes. The website described Bridge as having

more than 15 years of successful experience in structuring, underwriting, and trading

collateralized securities. Bridge solicited funds in his individual capacity and through these

entities.
   Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 2 of 12 PageID# 2




       3.      James Michael Johnson previously was a financial planner and investment advisor

who lived and worked in the Richmond, Virginia metropolitan area. Johnson solicited fimds as

part ofthis conspiracy in his individual capacity and through two businesses—1st Street

Marketing and Consulting, LLC,and Paladin Consulting LLC. At various times throughout the

pendency ofthe conspiracy, Johnson also held positions with Chimera and Ion.

       4.      James Leonard Smith, a resident ofthe Richmond, Virginia metropolitan area,

solicited funds in his individual capacity and through a business called Pallas Agency, LLC. At

various times throughout the pendency ofthe conspiracy. Smith also held positions with Chimera

and Ion.


                                     Advance Fee Schemes

       5.      Advance fee schemes typically involve promoters who promise to pay victims a

sum of money at a later date in exchange for an upfiront advanced payment. The object ofsuch

schemes is to entice individuals and businesses into sending money in the hopes ofreceiving

large payouts that will solve their financial problems. The victim individuals and companies

often, but not always, are not able to raise money through conventional financing.

       6.      Advance fee scheme promoters will often use fabricated bank documents in order

to induce victims into sending them large sums of money. In one variety ofan advance fee

scheme, a fraudulent standby letter ofcredit("SBLC")is offered to victim individuals and

businesses as a means of obtaining large sums of money in exchange for the transfer ofup-front

funds to scheme participants. Scheme participants typically promise clients that they will receive

hundreds ofthousands or millions of dollars in exchange for the deposit ofa fi-action ofthat

amount. In another variety ofan advance fee scheme,scheme promoters will offer a fraudulent

                                                2
   Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 3 of 12 PageID# 3




blocked funds letter("BFL")to victim individuals and businesses as a means of obtaining large

sums of money from them. The BFL generally states that an amount of money equal to the

amount of money sought from the victim has been set aside—or "blocked"—^in a bank account,

giving victims the false assurance that their principal payment is being protected. In both of

these varieties ofan advance fee scheme, the letters are often printed on the letterhead ofa large,

reputable international financial institution, and the letters appear to be official documents from

that institution. However,the letters are fabricated and are not actually issued by the financial

institution.


        7.      Advance fee schemes often make use of"escrow agents," many of whom are

licensed attorneys. The scheme participants tell victims that the escrow agent will hold their

money in escrow,thereby giving victims further false assurance that their money is being

protected. However,the escrow agents are themselves scheme participants, and they usually

immediately disburse the victims' funds to themselves and the other scheme participants.

        8.      However,scheme participants have no intention to obtain the funds for the

individuals and businesses whom they solicit to participate in the advance fee schemes. Money

sent to scheme participants, including to purported escrow agents, is typically stolen shortly after

it is transferred to them.


                         CONSPIRACY TO COMMIT WIRE FRAUD

        1.      The Introductory Allegations are incorporated by reference as iffully set forth

here.


        2.     Beginning prior to on or about July 1,2014, and continuing through on or about

March 27,2019, the exact dates being unknown to the Grand Jury, in the Eastern District of

                                                 3
   Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 4 of 12 PageID# 4




Virginia and within the jurisdiction ofthis Court, as well as elsewhere, defendant STUART JAY

ANDERSON, did unlawfully and knowingly conspire with Brian Michael Bridge, James

Michael Johnson, and James Leonard Smith, as well as others known and unknown to the United

States, to commit offenses contained within Chapter 63 of Title 18 ofthe United States Code,

that is: to knowingly execute and attempt to execute a scheme and artifice to defraud and to

obtain property by means of materially false and fraudulent pretenses, representations, and

promises, and for the purpose ofexecuting the scheme and artifice to defi-aud transmitted and

caused transmission of writings, signs, and signals in interstate and foreign commerce,in

violation of Title 18, United States Code, Section 1343.

                Object of the Conspiracy and Scheme and Artifice to Defraud


       The objects ofthe scheme were for the members ofthe scheme to(a)unlawfiilly enrich

themselves by obtaining funds from individuals and businesses through an advance fee scheme,

in particular, by knowingly offering materially fraudulent SBLCs and BFLs to individuals and

businesses with associated fraudulent escrow services, and diverting those funds to themselves;

and(b)conceal from investors the manner in which the co-conspirators were using the stolen

investor proceeds.

    Ways. Manners,and Means of the Conspiracy and Scheme and Artifice to Defraud

       The ways, manners,and means ofthe conspiracy and scheme and artifice to defraud

included, but were not limited to the following:

       1.      Bridge, Johnson, and Smith approached individuals in search of high-yield

investments and start-up businesses in search ofcapital. Bridge, Johnson, and Smith offered
   Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 5 of 12 PageID# 5




individuals the prospect of a high-interest-rate loan to Chimera or Ion. They offered the start-up

businesses the prospect ofsecuring capital from Chimera or Ion.

       2.      When dealing with the start-up businesses. Bridge, Johnson, and Smith advised

the businesses to temporarily loan money to Chimera or Ion at a high interest rate to prove their

own creditworthiness and establish that they would not be completely reliant on Chimera or Ion

for capital. They further advised that upon the loans' maturity,the businesses would receive the

capital they sought. To create the impression that these loans were preludes to more substantial

capital investments in the businesses. Bridge, Johnson, and Smith also provided the businesses

with agreements under which Chimera or Ion would receive an ownership interest in the

businesses in return for providing the capital.

       3.      The representations conspirators made to individuals and businesses varied over

time, but typically Bridge, Johnson, and Smith guaranteed that funds loaned to Chimera and Ion

were secured by purported bank accounts at Financial Institution A,a Spanish bank and financial

services conglomerate. To this end,they provided investors with forged BFLs purportedly from

Financial Institution A. These BFLs falsely represented that Chimera or Ion had funds equalling

the amount ofthe loan reserved in a bank account. In some instances, these fraudulent

documents were drafted by Smith.

       4.      Bridge, Johnson, and Smith also provided assurances to individuals and

businesses by using attorneys' escrow accounts, including that of ANDERSON,for the

collection and disbursement ofinvestor fionds. In support ofthose assurances. Bridge, Johnson,

and Smith provided term sheets to investors, which read, in part, that if Chimera failed to issue

an SBLC or BFL within 48 banking hours ofthe investor providing the deposit,then "Chimera

                                                  5
   Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 6 of 12 PageID# 6




shall cause the Escrow Agent to reimburse the Deposit amount,in full, and all interest payable

thereon, back to" the investor's bank account. However,in almost every situation, the money

provided by the investor was immediately sent out ofthe escrow account by ANDERSON to

Bridge, Johnson, and Smith, and other entities and individuals associated with the scheme.

       5.      Once collected, ANDERSON disbursed the funds from his escrow account to

himself. Bridge, Johnson, and Smith, and other co-conspirators who converted the funds to their

own use. On occasion, an individual or business received a nominal interest payment on their

loan. The conspirators usually made these payments when the maturity date on a loan was close

and they intended to ask the individual or business to roll over or renew the loan for an additional

period. ANDERSON often disbursed these nominal interest payments from his escrow account

via wire transfers.


       6.      The maturity dates for all loans or renewals passed, after which no individual or

business received any additional interest payments or return of principal. Furthermore, no

business ever received the promised capital investment.

       7.      Among the individuals from whom the defendants solicited funds was J.H., a

resident Hanover County, Virginia, who nms an electrical contracting business based in

Mechanicsville, Virginia. In February 2016, Johnson approached J.H. about the opportunity to

invest in Chimera, and eventually introduced him to Smith.

        8.     On or about February 12,2016, Smith, representing himself as Ion's managing

director, sent J.H. an email that set forth the following terms for a potential loan to Chimera: (a)

the loan term would be 4 months;(b)interest and principal would be paid out at the end ofeach

loan;(c)the minimum loan amount was $100,000; and (d)the annual interest rate on the loan

                                                 6
   Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 7 of 12 PageID# 7




(assuming roll-over at the end ofeach four month period) would be 12 percent(1 percent per

month). Smith also represented that the borrowers would "be providing dollar for dollar cash

collateral to secure the lender's principle [sic]" and that "[ajll information will be verified bank-

to-bank." Smith provided J.H. with a link to the purported website for one of Chimera's

projects, http://ww'w.arquimedes.com.co.

       9.      J.H. agreed to loan Chimera $100,000 consistent with the terms set forth in

Smith's email. Also acting at Johnson's direction, J.H. executed a document dated April 5,

2016 entitled "Short Term Loan Agreement"(STLA). Bridge, acting on behalfof Chimera,

signed this document as well. The terms ofthe agreement were consistent with Smith's February

12,2016 email. Accompanying the agreement was a fraudulent BFL from Financial Institution

A,asserting that it was holding the sum of$100,000 as collateral for the life of J.H.'s loan. That

letter was purportedly signed by two individuals who were falsely impersonating employees of

Financial Institution A.

       10.     J.H. wrote a check dated April 5,2016 payable to "Stuart Anderson Attorney at

Law—^lOLTA"in the amount of$100,000 and gave it to Johnson. The $100,000 check was

deposited into Anderson's escrow accoimt on April 6,2016.

       11.     Following the deposit ofthe $100,000 from J.H.,a series ofemails passed

between Smith and one ofthe individuals(Co-Conspirator 1)impersonating an employee of

Financial Institution A in the BFL. On April 13,2016, Co-Conspirator 1 sent Anderson an email

from the email address [Co-Conspiratorl]@[Financial Institution A](which was not a legitimate

Financial Institution A email address)relating that he was sending a copy ofa BFL "at the

request ofour client,"[J.H.]. Later that day, Co-Conspirator 1 then forwarded the same email to

                                                 7
   Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 8 of 12 PageID# 8




a private email address,[Co-Conspirator 1]74@gmail.com. In these emails, Smith and Co-

Conspirator 1 collaborated on the re-drafting ofthe BFL, which contained certain mistakes about

the maturity date on J.H.'s loan. Once the corrections were made, Co-Conspirator 1 sent Smith a

$30,000 invoice for his assistance with re-drafting the BFL,requesting that the fluids be wired to

an account with a bank in Cyprus. Smith replied to Co-Conspirator 1 that "[a]s soon as [the bank

where Anderson's escrow account was held] opens in [California, Anderson] will take care of

your invoice." Smith sent the corrected BFL to ANDERSON in an email chain dated April 13,

2016, and that chain included correspondence with Co-Conspirator 1—^purportedly acting in his

capacity as a Financial Institution A employee—at the personal email address [Co-Conspirator

I]74@gmail.com.

       12.     During the six days following the deposit of J.H.'s fluids into ANDERSON'S

escrow account, ANDERSON caused the following disbursements:

                  • an approximately $26,000 international wire to a private school located in

                      the United Kingdom;

                  • an approximately $30,000 wire out to an bank account in Cyprus

                      referencing a"Chimera contract fee";

                  • an approximately $8,000 intemational wire to an unknown bank account

                      in Latvia also referencing "Chimera contract fee";

                  • an approximately $5,000 wire to U* Street Marketing and Consulting;

                  • an approximately $2,000 check paid to ANDERSON for "Fee Chimera-

                      Hill"; and

                  • an approximately $26,500 wire to Pallas Agency, LLC.
                                                8
   Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 9 of 12 PageID# 9




        13.    On or about July 5,2016, J.H. received an interest payment ofapproximately

$4,000 from Chimera via wire from the ANDERSON escrow account into J.H.'s personal bank

account. Shortly thereafter, J.H., acting at Johnson's suggestion, rolled over his initial $100,000

loan, and entered into another four-month STLA dated July 6,2016.

        14.    On or about November 8,2016, J.H. entered into a third STLA with Chimera on

the same terms as the previous two agreements, again rolling over the $100,000 principal

initially lent. On or about November 15,2016, J.H. received another interest payment of$5,000

from Chimera via wire from the ANDERSON escrow account into J.H.'s personal M«&T Bank

account.


       15.     Also among the victims from whom the defendants solicited ftmds was Company

A,a non-profit volunteer fire-fighting company located in Exmore, Virginia. T.L. and P.L.,

husband and wife, were respectively the President and Treasurer of Company A. T.L. and P.L.

engaged Johnson as financial advisor to the organization.

       16.     During the summer of2016,Johnson approached P.L. and T.L. about a proposed

loan to Chimera. Johnson advised that a loan of$100,000 to Chimera would yield a retum of

6% per quarter, Johnson stated that the funds would be going to an attorney in California and

then eventually to a bank overseas. Johnson further guaranteed Company A would receive

payment ofearned interest and retum of principal (if requested)on a quarterly basis.

       17.     Thereafter, Company A issued a check payable to ANDERSON for $100,000,

which was deposited into ANDERSON'S escrow account on or about Jime 7,2016.

       18.     Between on or about June 7 and 13,2016, ANDERSON caused the disbursement

ofCompany A's funds from his escrow account. These disbursements included:

                                                9
  Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 10 of 12 PageID# 10




              • approximately $63,600 to the Pallas Agency;

              • approximately $5,000 to P'Marketing & Consulting;

              • an approximately $9,880 international wire to relative of Bridge in the United

                   Kingdom;

              • an approximately $13,000 international wire to an account in Mexico with
                reference to "Chimera/Brian Bridge payment"; and

              • approximately $5,000 to ANDERSON.

        19.    Around the time Company A provided Johnson with the funds, Johnson provided

Company A with a fraudulent Financial Institution A BFL dated June 10,2016 falsely stating

that Financial Institution A was holding $100,000 in a Chimera account as a guarantee for

Company A's loan. In fact, Financial Institution A never issued the BFL and the Chimera

account referenced in the BFL did not exist.

        20.    On or about November 15,2016, Company A received a total interest payment of

$10,000, wired by ANDERSON to Company A's bank account in two $5,000 increments.

Thereafter, Company A agreed to rollover the principal investment for an additional four-month

term.


        21.    In or about February 2017, Company A advised Johnson that it wanted its

principal on the Chimera loan returned to it along with the next interest payment,scheduled for

February 13,2017. On or about February 13,2017, Smith sent an email to Bridge and

ANDERSON(with Johnson and P.L. copied) requesting that Company A receive the scheduled

interest payment and return ofthe principal lent.




                                               10
  Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 11 of 12 PageID# 11




        22.     On or about Febraary 13,2017, Bridge responded to Smith's email, stating in

part:

        Thanks for sending out this e-mail and also Mj[JOHNSON]thanks for updating
        your guys personally. Just to confirm that the said funds will be there next week,
        as I will be finishing off what I am doing there, please note for a bonus for all
        who wait till next week 1 will pay a further lOK for the weeks wait. Thanks for
        the patience and I am sorry but I need a week to finish off what I have to do in
        China and all the funds will be sent to manage all closings. Regards, B. Michael
        Bridge.

        23.     As of approximately March 6,2017, Company A had not received the scheduled

interest payment or return ofits principal. On that day,P.L. sent Bridge, Johnson, Smith, and

ANDERSON an email again requesting the scheduled interest payment and return ofthe

principal lent. P.L. also stated that if Company A had not received these funds by March 16,

2017, it would contact its attorney.

        24.    On or about March 8,2017, Johnson replied to P.L.'s email as follows:

        I wanted to follow up on the e-mail that you received from Michael Bridge. The
        attached article addresses the process that Michael is dealing with in China.
        Michael is the only person that can repay your money. He has promised to pay
        [Company A]and [Financial Institution A]has guaranteed your money. We are
        simply late due to the process mentioned in the article. You will be paid.
        Michael has been in China for three months. He expected to be finished with his
        visit in January. I am so sorry that the delay in China that Michael has
        experienced has inconvenienced you. He has promised me that he will honor his
        commitment to you. Sometimes delays happen—I assure you it was not
        intentional.


        25.    To date. Company A has not received the additional promised interest payments

or return ofits principal.

        26.    As a result ofthis scheme to defraud, conspirators obtained at least approximately

$6.2 million in funds to which they were not entitled.


                                                11
  Case 3:19-cr-00178-HEH Document 1 Filed 12/30/19 Page 12 of 12 PageID# 12




       (All in violation of Title 18, United States Code, Section 1349.)

                          CRIMINAL FORFEITURE ALLEGATION


       Pursuant to Rule 32.2(a) Fed.R. Grim.P., the defendant is notified that, if convicted of

the offense alleged in this Criminal Information, he shall forfeit to the United States any property

constituting, or derived from,proceeds obtained directly or indirectly as the result ofsuch

violations, including, but not limited to, any assets ^which may be directly forfeitable as proceeds

or subject to forfeiture as a substitute asset. Property subject to forfeiture includes, but is not

limited to, a moneyjudgment in the amoimt of at least $349,588.46.

       (In accordance with Title 18, United States Code, Section 981(a)(1)(C), as incorporated
by 28 U.S.C.§ 2461(c).)

        G.ZACHARY TERWILLIGER                          ROBERT ZINK
        UNITED STATES ATTORNEY                         CHIEF,FRAUD SECTION
                                                       CRIMINAL DIVISION
                                                       U.S. DEPARTMENT OF JUSTICE

     By:
         Michael C. Moore                              Vasanth Sridharan
         Assistant United States Attorney              Trial Attomey, Criminal Division




                                                  12
